Citation Nr: 1742360	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for bilateral hearing loss was also on appeal.  However, in April 2015, during the period on appeal, the Veteran was notified that service connection was granted for bilateral hearing loss.  As the benefits sought on appeal was granted, the issue is no longer before the Board.

The Board notes that some of the Veteran's service treatment records are unavailable for review.  In March 2013, VA issued a formal finding of unavailability and further attempts to obtain them would be futile.  The Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In June 2015, the Veteran submitted a VA Form 9.  In an August 2015 VA 646 Statement of Accredited Representative in Appealed Case, the Veteran, through his representative, stated that the Veteran desired a Travel Board Hearing.  In September 2017, the Veteran failed to appear for a scheduled Travel Board hearing.  He has not requested a new hearing and has not provided good cause for his failure to appear.  As such, the Board deems his hearing request as being withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran reported that he served in Vietnam where he flew helicopters and fixed wing airplanes.  See February 2015 VA examination; February 2015 Medical Treatment Record-Non-Government Facility, page 1.  His DD Form 214 reflects that he served as a pilot.  

In February 2012, the Veteran saw Dr. S. Stoetzel for his low back pain.  The Veteran's X-rays showed degenerative scoliosis with associated back pain and lumbar spondylosis.  See Medical Treatment Records-Non-Government Facility entered in VBMS in January 2013, page 8.  

In his October 2013 Notice of Disagreement, the Veteran stated that Dr. K. Wasson from the VA Clinic in Tallahassee examined him and stated that the Veteran's back pain was probably caused by hard helicopter landings over a period of years.

As there is an indication that the Veteran had an in-service back injury (hard helicopter landings) and he has a current diagnosis of a back disability, a remand for a VA opinion is necessary.38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records for his period of service from July 1962 to September 1968.  

2.  The AOJ should contact the Veteran and ask him to authorize the release of any outstanding, relevant private treatment records.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

Also, obtain outstanding VA treatment records since May 2015. 

3.  After completion of the foregoing, the RO must schedule the Veteran for an examination to ascertain the nature and likely etiology of his low back disability.  His entire VA record must be reviewed by the examiner in conjunction with the examination. 

Based on examination of the Veteran and review of the records, the examiner must provide opinions that respond to the following: 

(a)  The examiner must identify (by medical diagnosis) any/each lumbar spine disability found. 

(b)  The examiner must indicate whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed lumbar spine disability had its onset in service, to include as the result of hard helicopter landings.

A complete rationale for all opinions is requested.

4.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




